Exhibit 10.1

 

NOVOSTE CORPORATION

EXECUTIVE RABBI TRUST AGREEMENT

 

Novoste Corporation (the “Company”), and AST Trust Company, a division of
American Stock Transfer & Trust Company, a New York state banking corporation,
(the “Trustee”) have as of May 20, 2005 (the “Effective Date”), entered into
this grantor trust agreement (“Trust Agreement”), established under the
Company’s nonqualified deferred compensation plans included in the list set
forth in Exhibit A attached hereto (the “Plan” or “Plans”), as herein set forth.

 

WHEREAS, the Company desires to segregate assets for the purposes of meeting its
salary and related obligations to its employees as set forth in Exhibit A; and

 

WHEREAS, the Company expects to incur liability under the terms of such Plans
with respect to the individuals participating in such Plans (“Participants”);
and

 

WHEREAS, the Company wishes to establish a trust (the “Trust”) and to contribute
to the Trust assets that shall be held therein, subject to the claims of the
Company’s creditors in the event of the Company’s Insolvency, as herein defined,
until paid to the Participants and their beneficiaries in such manner and at
such times as specified in the Plans; and

 

WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of each Plan as an unfunded
plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
ERISA, an unfunded excess benefit plan, or a plan not subject to ERISA; and

 

WHEREAS, it is the intention of the Company to make contributions to the Trust
to provide a source of funds to assist it in the meeting of its payroll
liabilities and its liabilities under the Plans;

 

NOW, THEREFORE, the parties do hereby establish the Novoste Corporation
Executive Rabbi Trust and agree that the Trust shall be comprised, held and
disposed of as follows:

 

1. ESTABLISHMENT OF TRUST:

 

(a) The Company hereby deposits with Trustee in trust $3,409,082, which shall
become the principal of the Trust to be held, administered and disposed of by
the Trustee as provided in this Trust Agreement. $500,000 of the amount
deposited is to be administered in accordance with Section 13 of this agreement.

 

(b) The Trust hereby established is revocable by the Company. If a Change of
Control or Potential Change of Control does not occur by December 31, 2005, this
Trust shall terminate and all funds held in the Trust at that time shall revert
to the Company; provided that any unpaid liability arising out of the
nonqualified deferred compensation arrangements contained in Exhibit A and
administrative expenses incurred in regards to the Trust’s operations prior to
the date of the termination of the Trust as a result of the termination of the
Trust due to a Change of Control not occurring by December 31, 2005 shall be
retained by the Trust and paid by it. The Trust shall become irrevocable
automatically upon the occurrence of a Change of Control or Potential Change of
Control. Upon the occurrence of a Change of Control or a Potential Change of
Control, the Company shall promptly give written notice thereof to the Trustee.

 

(c) The Trust is intended to be a grantor trust, of which the Company is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Code, and shall be construed accordingly.

 

(d) The principal of the Trust, and any earnings thereon (the “Trust Fund”),
shall be held separate and apart from the Company’s other funds and shall be
used exclusively for the uses and purposes of



--------------------------------------------------------------------------------

Participants and the Company’s general creditors as herein set forth.
Participants and their beneficiaries shall have no preferred claim on, or any
beneficial ownership interest in, any assets of the Trust. Any rights created
under the Plan and this Trust Agreement shall be mere unsecured contractual
rights of Participants and their beneficiaries against the Company. Any assets
held by the Trust will be subject to the claims of the Company’s general
creditors under federal and state law in the event the Company is Insolvent, as
defined in Section 3(a) herein.

 

(e) Prior to a Change of Control, the Trustee shall return to the Company any
funds which the Company has contributed to the Trust that the Company states
have been contributed to the Trust in error due to a miscalculation of
liabilities arising out of the nonqualified deferred compensation arrangements
contained in Exhibit A, the occurrence of an event which would result in no
payment under a particular nonqualified deferred compensation arrangement (as
described in Exhibit A) needing to be made, or the Company’s direct payment of
liabilities under the deferred compensation arrangements contained in Exhibit A.
The Company’s request for the return of funds must be in writing, contain an
explanation for the miscalculation of liabilities and a listing of the direct
payments made, and must be signed by a majority of the members of the Company’s
board of directors.

 

(f) Prior to a Change of Control, the Company, in its sole discretion, may at
any time, or from time to time, make additional deposits of cash or other
property in trust with the Trustee to augment the principal to be held,
administered and disposed of by the Trustee as provided in this Trust Agreement.
Prior to a Change of Control, neither the Trustee nor any Participant or
beneficiary shall have any right or duty to compel such additional deposits or
determine the sufficiency thereof.

 

(g) Upon a Change of Control or a Potential Change of Control, the Company
shall, as soon as practicable, but in no event later than the effective date of
the Change of Control, (i) advise the Trustee in writing of the occurrence of
the Change of Control or Potential Change of Control, and (ii) make an
irrevocable contribution to the Trust in an amount equal to at least 100% of the
Liabilities as determined by the Company in good faith in accordance with the
methodology specified in Exhibit B as of the date on which the Change of Control
occurred, plus the projected administrative expenses of the Trust for the
one-year period following such funding. The Trustee will have no responsibility
to inquire or to determine if a Change of Control or Potential Change of Control
of the Company has occurred, but shall be entitled to rely upon written notice
from the Company.

 

(h) Within 30 days following the end of each calendar year ending after the
Trust has become irrevocable pursuant to Section 1(b) hereof, the Company shall
irrevocably deposit cash, or other property acceptable to the Trustee, with the
Trustee in an amount, when added to the assets then held by the Trustee,
adequate to satisfy all Liabilities as of the close of such calendar year, as
determined by the Company in good faith in accordance with the methodology
specified in Exhibit B plus the projected administrative expenses of the Trust
for the following calendar year.

 

(i) The Company shall at all times ensure that the Plans and this Trust each
shall have characteristics supporting a determination that they are not subject
to ERISA, or are arrangements constituting unfunded plans maintained for the
purpose of providing deferred compensation to a select group of management or
highly compensated employees for purposes of Title I of ERISA.

 

2. PAYMENTS TO PARTICIPANTS AND THEIR BENEFICIARIES:

 

(a) Following a Change of Control, upon the written request of the Company, the
Trustee shall make regular Salary Related Payments to the Participants listed on
Exhibit A, as long as they remain in the Company’s employ. The Company shall
direct the Trustee to make payment to the Company’s payroll account for
distribution to the Participants through the Company’s payroll vendor. As soon
as administratively practical prior to the Company’s periodic payroll date, the
Company shall deliver to the Trustee a schedule in writing that indicates the
amounts payable in respect of each Participant, including the Company’s and the
Participant’s respective share of payments to benefit plan providers, along
with, as



--------------------------------------------------------------------------------

appropriate, a formula or other instructions acceptable to Trustee for
determining the amounts so payable. The Company shall provide in writing to the
Trustee any and all information the Trustee reasonably believes necessary for
the Trustee or its agent to make any determination as to payments to
Participants. The Company shall make provision for the reporting and withholding
of any federal, state or local taxes that may be required to be withheld with
respect to the Salary Related Payments, shall pay amounts withheld to the
appropriate taxing authorities and shall certify to the Trustee that such
amounts have been reported, withheld and paid by the Company. The Trustee shall
not be responsible for calculating, reporting or withholding any taxes related
to the Salary Related Payments, including issuing IRS Forms W-2.

 

(b) Annually, prior to a Change of Control, the Company shall deliver to the
Trustee a schedule (the “Payment Schedule”) that indicates the amounts payable
in respect of each Participant (and his or her beneficiaries), that provides a
formula or other instructions acceptable to Trustee for determining the amounts
so payable, that indicates the form in which amounts are to be paid (as provided
for or available under the appropriate Plan), and that indicates the time of
commencement for payment of such amounts. Except as otherwise provided in
Section 2(f) hereof or elsewhere herein, Trustee shall make payments to the
Participants and their beneficiaries in accordance with such Payment Schedule.
The Company shall provide in writing to the Trustee any and all information the
Trustee reasonably believes necessary for the Trustee or its agent to make any
determination as to payments to Participants, tax reporting, tax withholding or
otherwise not less than 30 calendar days prior to the time the payments must be
made. Within 20 days after a Change of Control, the Company shall deliver to the
Trustee a then current Payment Schedule of benefits due under the Plans.
Thereafter, the Trustee shall pay benefits due in accordance with such Payment
Schedule. After a Change of Control, the Administrative Committee shall make the
determination of benefits due to Participants or their beneficiaries and shall
provide the Trustee with an updated Payment Schedule whenever appropriate.

 

(c) The Trustee shall institute, and vigorously pursue, an action to collect a
contribution due the Trust following a Change of Control or in the event that
the Trust should ever experience a shortfall in the amount of assets necessary
to make payments pursuant to the terms of the Payment Schedule following a
Change of Control.

 

(d) Except with respect to Salary Related Payments, the Trustee shall make
provision for the reporting and withholding of any federal taxes that may be
required to be withheld with respect to the payment of benefits pursuant to the
terms of a Plan and shall pay amounts withheld to the appropriate taxing
authorities or determine that such amounts have been reported, withheld and paid
by the Company. The Trustee shall make provision for the reporting and
withholding of any state or local taxes that may be required with respect to the
payment of benefits only as directed by the Company.

 

(e) The Company shall, from time to time, pay taxes of any and all kinds
whatsoever that at any time are lawfully levied or assessed upon or become
payable in respect of the Trust Fund, the income or any property forming a part
thereof or any security transaction pertaining thereto. To the extent that any
taxes lawfully levied or assessed upon the Trust Fund are not paid by the
Company, the Trustee shall have the power to pay such taxes out of the Trust
Fund and shall seek reimbursement from the Company. Prior to making any payment,
the Trustee may require such releases or other documents from any lawful taxing
authority as it shall deem necessary. The Trustee shall contest the validity of
taxes in any manner deemed appropriate by the Company or its counsel, but at the
Company’s expense, and only if it has received an indemnity bond or other
security satisfactory to it to pay any such expenses. The Trustee shall not be
liable for any nonpayment of tax when it distributes an interest hereunder on
directions from the Company.

 

(f) The Company may make payment of benefits directly to Participants or their
beneficiaries as they become due under the terms of the relevant Plan. The
Company shall notify the Trustee of its decision to make payment of benefits
directly prior to the time amounts are payable to Participants or their
beneficiaries and the Trustee’s obligation to make payments under the Payment
Schedule provided pursuant to Section 2(b) shall be modified accordingly. In
addition, if the principal of the Trust, and any earnings thereon, are not
sufficient to make Salary Related Payments or payments of benefits in accordance
with the terms of the Payment Schedule, the Company shall make the balance of
each such payment as it falls due. The Trustee shall notify the Company in the
event that principal and earnings are not sufficient (in addition to instituting
and pursuing a collection action as described in Section 2(c), if applicable).



--------------------------------------------------------------------------------

(g) Notwithstanding anything contained in this Trust Agreement to the contrary,
if at any time the Trust is finally determined by the IRS not to be a “grantor
trust” with the result that the income of the Trust Fund is not treated as
income of the Company pursuant to Sections 671 through 679 of the Code, or if a
tax is finally determined by the IRS to be payable by one or more Participants
or beneficiaries with respect to any interest in the Plan or the Trust Fund
prior to payment of such interest to such Participant or beneficiary, then the
Trust shall automatically terminate 90 days following such final determination
unless the Trustee has been provided written notice of the Company’s,
Participant’s or beneficiary’s intent to appeal such determination in which
event the Trust shall automatically terminate 90 days following the
determination of the IRS becoming final on appeal. Upon written notice of
termination, the Trustee shall immediately distribute such interest in a lump
sum to each Participant or beneficiary in the amounts set forth in the most
recent Payment Schedule provided to the Trustee regardless of whether such
Participant’s employment has terminated and regardless of the form and time of
payments specified in or pursuant to the relevant Plan as directed by the
Company. Any remaining assets (less any expenses or costs due under Sections 9
and 13 of this Trust Agreement) shall then be paid by the Trustee to the Company
in such amounts and in the manner instructed by the Company, whereupon the
Trustee shall be released and discharged from all obligations hereunder. From
and after the date of termination, and until final distribution of the Trust
Fund, the Trustee shall continue to have all of the powers provided herein as
are necessary or expedient for the orderly liquidation and distribution of the
Trust Fund.

 

3. TRUSTEE RESPONSIBILITY REGARDING PAYMENTS WHEN THE COMPANY IS INSOLVENT:

 

(a) The Trustee shall cease payment of benefits, including Salary Related
Payments and benefits payable pursuant to Article 13 hereof, to Participants and
their beneficiaries if the Company is “Insolvent.” The Company shall be
considered “Insolvent” for purposes of this Trust Agreement if (i) the Company
is unable to pay its debts as they become due or (ii) the Company is subject to
a pending proceeding as a debtor under the United States Bankruptcy Code.

 

(b) At all times during the continuance of this Trust, as provided in Section
1(d) hereof, the principal and income of the Trust shall be subject to claims of
general creditors of the Company under federal and state law as set forth below.

 

(i) Each member of the Board of Directors acting in such capacity shall have the
duty to inform the Trustee in writing of the Company’s Insolvency; provided,
however, such duty shall exist only if the Trustee does not have actual
knowledge of the Company’s Insolvency, or has not received notice from a member
of the Board of Directors or a person claiming to be a creditor alleging that
the Company is Insolvent. If a person claiming to be a creditor of the Company
notifies the Trustee that the Company has become Insolvent, the Trustee shall
provide the Board of Directors with a copy of such writing, and absent the
Company’s provision of an independent expert’s opinion satisfactory to the
Trustee that the Company is not Insolvent, the Trustee shall discontinue payment
of benefits to Participants or their beneficiaries.

 

(ii) Unless the Trustee has actual knowledge of the Company’s Insolvency, or has
received notice from a member of the Board of Directors or a person claiming to
be a creditor alleging that the Company is Insolvent, the Trustee shall have no
duty to inquire whether the Company is Insolvent.

 

(iii) If at any time the Trustee has received a written notice containing
information or allegations described in Section 3(b) (i) that the Company is
Insolvent, the Trustee shall discontinue payments to Participants and their
beneficiaries and shall hold the assets of the Trust for the benefit of the
Company’s general creditors. The Company shall make alternate provision for the
payment of Salary Related Payments to the extent required by applicable law. The
Trustee shall not incur any liability to any party in the event it discontinues
payments to Participants and their beneficiaries due to the Company’s
Insolvency. Nothing in this Trust Agreement shall in any way diminish any rights
of Participants or their beneficiaries to pursue their rights as general
creditors of the Company with respect to benefits due under the Plan or
otherwise.



--------------------------------------------------------------------------------

(iv) The Trustee shall resume the payment of benefits to Participants or their
beneficiaries in accordance with Section 2 of this Trust Agreement only after it
has been demonstrated to the Trustee’s satisfaction that the Company is not
Insolvent (or is no longer Insolvent).

 

(c) Provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits from the Trust pursuant to Section 3(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to
Participants and their beneficiaries under the terms of the Plans for the period
of such discontinuance plus, in each case, interest on any delayed payment at
the annual percentage rate which is three percentage points above the interest
rate shown as the Prime Rate in the Money Rates column in the then most recently
published edition of The Wall Street Journal (Southeast Edition), or, if such
rate is not then so published on at least a weekly basis, the interest rate
announced by First Place Bank, NA (or its successor), from time to time, as its
“Base Rate” (or prime lending rate), from the date those amounts were required
to have been paid until those amounts are finally and fully paid or such other
rate which may be required by applicable law; provided, however, that in no
event shall the amount of interest contracted for, charged or received hereunder
exceed the maximum non-usurious amount of interest allowed by applicable law,
less the aggregate amount of any payments made to Participants and their
beneficiaries by the Company in lieu of the payments provided for hereunder
during any such period of discontinuance.

 

4. PAYMENTS TO THE COMPANY:

 

Except as provided in Sections 1, 3, 8, 9 and 13 hereof, the Company shall have
no right or power to direct the Trustee to return to the Company or to divert to
others any of the Trust assets before all payments of benefits have been made to
Participants and their beneficiaries pursuant to the terms of the Plans.

 

5. INVESTMENT AUTHORITY:

 

The Trustee shall have, without exclusion, all powers conferred on the Trustee
by applicable law, unless expressly provided otherwise herein, and all rights
associated with assets of the Trust shall be exercised by the Trustee and shall
in no event be exercisable by or rest with Participants. The Trustee shall have
full power and authority, upon written instruction, to invest and reinvest the
Trust Fund in any investment permitted by law, subject to any investment
guidelines provided in Exhibit B hereto and any amendment to such Exhibit,
including, without limiting the generality of the foregoing, the power:

 

(a) To invest and reinvest the Trust Fund, together with the income therefrom,
in common stock, preferred stock, mutual funds, bonds, mortgages, notes, time
certificates of deposit, commercial paper and other evidences of indebtedness
(including those issued by the Trustee or any of its affiliates), other
securities, policies of life insurance, annuity contracts, options to buy or
sell securities or other assets, and other property of any kind (personal, real
or mixed, and tangible or intangible);

 

(b) To deposit or invest all or any part of the assets of the Trust Fund in
savings accounts or certificates of deposit or other deposits which bear a
reasonable interest rate in a bank, including the commercial department of the
Trustee, if such bank is supervised by the United States or any state;

 

(c) To hold, manage, improve and control all property, real or personal, forming
part of the Trust Fund and to sell, convey, transfer, exchange, partition, lease
for any term, even extending beyond the duration of this Trust, and otherwise
dispose of the same from time to time in such manner for such consideration and
upon such terms and conditions as the Trustee shall determine;



--------------------------------------------------------------------------------

(d) To have, respecting securities, all the rights, powers and privileges of an
owner, including the power to give proxies, pay assessments and other sums
deemed by the Trustee to be necessary for the protection of the Trust Fund, to
vote any corporate stock either in person or by proxy, with or without power of
substitution for any purpose; to participate in voting trusts, pooling
agreements, foreclosures, reorganizations, consolidations, mergers and
liquidations and, in connection therewith, to deposit securities with and
transfer title to any protective or other committee under such terms as the
Trustee may deem advisable; to exercise or sell stock subscriptions or
conversion rights; and regardless of any limitation elsewhere in this document
relative to investment by the Trustee, to accept and retain as an investment any
securities or other property received through the exercise of any of the
foregoing powers;

 

(e) To hold in cash, without liability for interest, such portion of the Trust
Fund which, in its discretion, shall be reasonable under the circumstances,
pending investments or payments of expenses or the distribution of benefits;

 

(f) To take such actions as may be necessary or desirable to protect the Trust
Fund from loss due to the default on mortgages held in the Trust, including the
appointment of agents or trustees in such other jurisdictions as the Trustee may
deem desirable, to transfer property to such agents or trustees, to grant such
powers as are necessary or desirable to protect the Trust or its assets, to
direct such agents or trustees, or to delegate such power to direct and to
remove such agents or trustees;

 

(g) To employ such agents, including investment advisors, custodians,
sub-custodians and counsel as may be reasonably necessary, and to pay them
reasonable compensation, to settle, compromise or abandon all claims and demands
in favor of or against the Trust assets;

 

(h) To cause title to property of the Trust to be issued, held or registered in
the individual name of the Trustee or in the name of its nominee(s) or agents,
or in such form that title will pass by delivery;

 

(i) To exercise all of the further rights, powers, options and privileges
granted, provided for or vested in trustees generally under the laws of the
State of state, so that powers conferred upon the Trustee herein shall not be in
limitation of any authority conferred by law, but shall be in addition thereto;

 

(j) To borrow money from any source (including the Trustee) and to execute
promissory notes, mortgages or other obligations and to pledge or mortgage any
Trust assets as security;

 

(k) To lend certificates representing stocks, bonds or other securities to any
brokerage or other firm selected by the Trustee;

 

(l) To institute, compromise and defend actions and proceedings, to pay or
contest any claim, to settle a claim by or against the Trustee by compromise,
arbitration or otherwise to release, in whole or in part, any claim belonging to
the Trust to the extent that the claim is uncollectible;

 

(m) To use securities, depositories or custodians and to allow such securities
as may be held by a depository or custodian to be registered in the name of such
depository or its nominee or in the name of such custodian or its nominee;

 

(n) To invest the Trust Fund from time to time in one or more investment funds
registered under the Investment Company Act of 1940 (including companies with
respect to which the Trustee or an affiliate is the investment adviser or
provides other services);

 

(o) To purchase an insurance policy or an annuity to fund the benefits of the
Plans; and

 

(p) To do all other acts necessary or desirable for the proper administration of
the Trust Fund, as if the Trustee were the absolute owner thereof. However,
nothing in this Section 5 shall be construed to mean the Trustee assumes any
responsibility for the performance of any investment made by the Trustee in its
capacity as trustee under this Trust Agreement. Notwithstanding any powers
granted to the Trustee pursuant to this Trust Agreement or applicable law, the
Trustee shall not have any power that could give



--------------------------------------------------------------------------------

this Trust the objective of carrying on a business and dividing the gains
therefrom within the meaning of Section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Code. In no event may the
Trustee invest in securities (including stock or rights to acquire stock) or
obligations issued by the Company, other than a de minimis amount held in common
investment vehicles in which the Trustee invests.

 

6. DISPOSITION OF INCOME:

 

During the term of this Trust, all income received by the Trust, net of expenses
and taxes, shall be accumulated and reinvested.

 

7. ACCOUNTING BY THE TRUSTEE:

 

The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee. Within 120 days following the close of each calendar
year and within 120 days after the removal or resignation of the Trustee, the
Trustee shall deliver to the Company a written account of its administration of
the Trust during such year or during the period from the close of the last
preceding year to the date of such removal or resignation, setting forth all
investments, receipts, disbursements and other transactions effected by it,
including a description of all securities and investments purchased and sold
with the cost or net proceeds of such purchases or sales (accrued interest paid
or receivable being shown separately), and showing all cash, securities and
other property held in the Trust at the end of such year or as of the date of
such removal or resignation, as the case may be.

 

8. RESPONSIBILITY OF THE TRUSTEE:

 

(a) The Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims; provided, however, that the Trustee shall incur no
liability to any person for any action taken pursuant to a direction, request or
approval given in writing by the Company or the Administrative Committee which
is contemplated by, and in conformity with, the terms of the relevant Plan or
this Trust Agreement. In the event of a dispute between the Company and another
party, the Trustee may apply to a court of competent jurisdiction to resolve the
dispute.

 

(b) The Trustee shall have no discretionary control over, or any other
discretion regarding, the investment of the Trust. It shall be the
responsibility of the Company or the Administrative Committee after a Change of
Control has occurred to determine the diversification policy with respect to the
investment of Plan assets, for monitoring adherence to such policy, and for
advising the Trustee with respect to its compliance with any investment
limitations contained in the Plan. In the exercise of the Trustee’s investment
authority under Section 5 the Trustee will be directed by the Company as to
choice of investments and allocation of Trust assets among investments or by or
the Administrative Committee after a Change of Control has occurred. In
accordance with this provision, the Trustee is hereby directed to invest all
Trust assets in one or more money market funds unless or until other directions
are received by the Trustee from the Company or from the Company’s designee. The
Trustee shall have (i) no duty or obligation to review any investment to be
acquired, held or disposed of pursuant to proper instructions or to make any
recommendation with respect to the acquisition, disposition or continued
retention of any investment, and (ii) no liability or responsibility for
following proper direction, or failing to act in the absence of any such
direction.



--------------------------------------------------------------------------------

(c) If the Trustee undertakes or defends any administrative, adversarial or
other litigation or proceeding arising in connection with this Trust, the
Company agrees to indemnify the Trustee against the Trustee’s costs, expenses
and liabilities (including, without limitation, attorneys’ fees and expenses)
relating thereto and the Company shall be primarily liable for such payments.
The Company will, upon notice, pay monthly, in arrears, to or on behalf of the
Trustee, all reasonable attorneys’ fees and expenses incurred by the Trustee. If
the Company does not pay such costs, expenses and liabilities in a reasonably
timely manner, the Trustee may obtain payment from the Trust without notice to
any party.

 

(d) Prior to a Change of Control, the Trustee may consult with legal counsel
(who may also, but need not, be counsel for the Company) generally with respect
to any of its duties or obligations hereunder at the Company’s expense which,
should it remain unpaid, may be paid from the Trust without notice to any party.
Following a Change of Control, the Trustee shall select independent legal
counsel and may consult with counsel or other persons with respect to its duties
and with respect to the rights of Participants or their beneficiaries under the
Plans. The Trustee shall incur no liability to any person for acting or
refraining from acting in accordance with the advice of such counsel.

 

(e) The Trustee may hire agents, accountants, actuaries, investment advisors,
payroll processing firms, financial consultants or other professionals to assist
it in performing any of its duties or obligations hereunder at the Company’s
expense which, should it remain unpaid, may be paid from the Trust without
notice to any party. The Trustee shall incur no liability to any person for
acting or refraining from acting in accordance with the advice of such agents,
accountants, actuaries, investment advisors, payroll processing firms, financial
consultants or other professionals.

 

(f) The Trustee shall have, without exclusion, all powers conferred on trustees
by applicable law, unless expressly provided otherwise herein; provided,
however, that if an insurance policy is held as an asset of the Trust, Trustee
shall have no power to name a beneficiary of the policy other than the Trust, to
assign the policy (as distinct from conversion of the policy to a different
form) other than to a successor trustee, or to loan to any person the proceeds
of any borrowing against such policy. The Trustee shall not be liable for the
failure or inability of an insurance company to pay the proceeds of any policy
when due.

 

(g) The Company shall indemnify and hold the Trustee harmless from and against
all loss or liability (including expenses and reasonable attorneys’ fees), to
which it may be subject by reason of its execution of its duties under this
Trust, or by reason of any acts taken in good faith in accordance with any
directions, or acts omitted in good faith due to absence of directions, from the
Company or a Participant unless, and only to the extent, such loss or liability
is due to the Trustee’s negligence or willful misconduct.

 

(h) The Company has represented to the Trustee that each Plan (i) is not subject
to ERISA or (ii) qualifies as either (A) an excess benefit plan within the
meaning of Section 4(b) of ERISA or (B) a “top-hat” plan maintained primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees, which is exempt from the provisions
of Part 4 of Title I of ERISA. The Trustee is entering into this Trust Agreement
in reliance upon the Company’s representation. Accordingly, in the event that
any Plan fails to meet one of the foregoing criteria then, notwithstanding any
other provision of this Trust Agreement to the contrary, the Company will
indemnify and hold the Trustee harmless from all liabilities, damages, costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses)that the Trustee incurs as a result of a breach of fiduciary duty under
ERISA arising from any action taken, or omitted to be taken, by the Trustee in
good faith in accordance with this Trust Agreement. In such event, the Company
will, upon notice, pay monthly, in arrears to or on behalf of the Trustee, all
reasonable attorneys’ fees and expenses incurred by the Trustee. In the event
that the Trustee is determined to have incurred any liability as a result of the
Trustee’s negligence or willful misconduct, the Trustee will promptly reimburse
the Company for all legal fees and expenses paid by the Company to or on behalf
of the Trustee.

 

(i) In the event that the Trustee is named as a defendant in a lawsuit or
proceeding involving any Plan or the Trust Fund, the Trustee shall be entitled
to receive payments on a current basis pursuant to the indemnity provisions
provided for in this Section 8; provided however, that if the final judgment
entered in the lawsuit or proceeding holds that Trustee is guilty of negligence
or willful misconduct with respect to the Trust Fund, the Trustee shall be
required to refund the indemnity payments that it has received.



--------------------------------------------------------------------------------

(j) All releases and indemnities provided in this Trust Agreement shall survive
the termination of this Trust Agreement. The Company shall indemnify and hold
harmless the Trustee for any actions of a prior trustee.

 

9. COMPENSATION AND EXPENSES OF TRUSTEE:

 

(a) The Trustee shall be entitled to reasonable compensation for its services as
agreed upon between the Trustee and the Company and as set forth from time to
time in Exhibit C attached hereto and incorporated herein by this reference. The
Trustee’s compensation and expenses shall be paid by the Company. The Trustee is
authorized to withdraw such amounts from the Trust Fund if the Company fails to
pay such amounts within 60 days of presentation of a statement of the amounts
due. The Company expressly acknowledges and agrees that the Trustee may retain
as additional compensation for its services any earnings (which are determined
daily and calculated on the basis of the then-current Federal Funds Rate) with
respect to: (i) amounts credited to non-interest bearing cash accounts; (ii)
moneys during the period between the time the moneys are received by the Trustee
and actually forwarded to the investment provider and (iii) distributions
between the time a distribution check is requested and the distribution check is
presented for payment. Moneys shall be invested as soon as practicable following
receipt of the moneys and investment instructions, but not later than two
business days following receipt of both the moneys and the investment
instructions. Distribution checks shall be prepared and mailed as soon as
practicable following receipt of a request for a distribution check, but not
later than three business days following receipt of the request.

 

(b) The Trustee is authorized to incur reasonable expenses in connection with
the administration of the Trust, including, but not limited to, fees and
expenses incurred pursuant to Section 8(c) and Section 8(d). Such expenses shall
be paid by the Company. The Trustee is authorized to pay such amounts from the
Trust Fund if the Company fails to pay them within 60 days of presentation of a
statement of the amounts due.

 

10. RESIGNATION AND REMOVAL OF TRUSTEE:

 

(a) The Trustee may resign at any time by written notice to the Company, which
shall be effective 60 days after receipt of such notice unless the Company and
the Trustee agree otherwise; provided, however, that any such resignation shall
be effective only after the appointment of a successor trustee.

 

(b) The Trustee may be removed by the Company on 60 days’ written notice or upon
shorter written notice accepted by the Trustee prior to a Change of Control.
Subsequent to a Change of Control, the Trustee may be removed upon 60 days’
written notice by the Company only with the consent of a majority of the
Participants.

 

(c) If the Trustee resigns within two years after a Change of Control, the
Company, or, if the Company fails to act within a reasonable period of time
following such resignation, the Trustee shall apply to a court of competent
jurisdiction for the appointment of a successor trustee or for instructions.

 

(d) Upon resignation or removal of the Trustee and appointment of a successor
trustee, all assets shall subsequently be transferred to the successor trustee.
The transfer shall be completed within 60 days after receipt of notice of
resignation, removal or transfer, unless the Company extends the time limit.



--------------------------------------------------------------------------------

(e) If the Trustee resigns or is removed, a successor shall be appointed, in
accordance with Section 11 hereof, by the effective date of resignation or
removal under paragraph (a) or (b) of this Section. If no such appointment has
been made, the Trustee may apply to a court of competent jurisdiction for
appointment of a successor or for instructions. All expenses of the Trustee in
connection with the proceeding shall be allowed as administrative expenses of
the Trust.

 

(f) Upon resignation or removal of the Trustee, the Trustee may reserve such
sums as it deems necessary to defray its expenses in settling its accounts, to
pay any of its compensation due and unpaid, and to discharge any obligations of
the Trust for which the Trustee may be liable; but if the sums so reserved are
not sufficient for those purposes, the Trustee shall be entitled to recover the
amount of any deficiency from the Company.

 

11. APPOINTMENT OF SUCCESSOR:

 

(a) If the Trustee resigns or is removed in accordance with Section 10 hereof,
the Company or the Trustee, as applicable, may appoint or apply to a court for
appointment, subject to Section 10, of any independent third party national
banking association with a market capitalization exceeding $100,000,000 to
replace the Trustee upon resignation or removal. The appointment shall be
effective when accepted in writing by the new trustee, who shall have the rights
and powers of the former trustee, including ownership rights in the Trust
assets, upon transfer of same to the new trustee. The former trustee shall
execute any instrument necessary or reasonably requested by the Company or the
successor trustee to evidence the transfer.

 

(b) The successor trustee need not examine the records and acts of any prior
trustee and may retain or dispose of existing Trust assets, subject to Sections
7 and 8 hereof. The successor trustee shall not be responsible for, and the
Company shall indemnify and defend the successor trustee from, any claim or
liability resulting from any action or inaction of any prior trustee or from any
other past event, or any condition existing at the time it becomes successor
trustee.

 

12. AMENDMENT OR TERMINATION:

 

(a) This Trust Agreement may be amended by a written instrument executed by the
Trustee and the Company. Notwithstanding the foregoing, no such amendment shall
(i) conflict with the terms of any Plan, (ii) make the Trust revocable after it
has become irrevocable in accordance with Section 1(b) hereof, (iii) cause the
Trust not to qualify as a grantor trust, or (iv) be made to any provision of
this Trust Agreement after the Trust has become irrevocable in accordance with
Section 1(b) hereof, if such amendment adversely affects the interests of any
Participant.

 

(b) Except as set forth in Section 2(g), The Trust shall not terminate until the
date on which Participants and their beneficiaries are no longer entitled to
benefits pursuant to the terms of any Plan and all liabilities have been
satisfied or December 31, 2005 if no Change of Control has occurred. Except as
provided in Section 2(g), upon termination of the Trust, any assets remaining in
the Trust shall be returned to the Company. Such remaining assets shall be paid
by the Trustee to the Company in such amounts and in the manner instructed by
the Company, whereupon the Trustee shall be released and discharged from all
obligations hereunder. From and after the date of termination, and until final
distribution of the Trust Fund, the Trustee shall continue to have all of the
powers provided herein as are necessary or expedient for the orderly liquidation
and distribution of the Trust Fund.



--------------------------------------------------------------------------------

13. LEGAL DEFENSE FUND:

 

(a) The Trustee shall establish within the Trust Fund a separate fund,
hereinafter referred to as a “Legal Defense Fund.” The Legal Defense Fund shall
consist of such portions of the contributions to the Trust as the Company shall
specify in writing at the time of contribution, together with all income, gains
and losses and proceeds from the investment, reinvestment and sale thereof, less
all payments therefrom and expenses charged thereto in accordance with the
provisions of this Section 13. Subject to Section 3, the Legal Defense Fund
shall be held and administered by the Trustee for the purpose of defraying the
costs and expenses incurred by Participants and beneficiaries associated with
the enforcement of their rights under any Plan by litigation or other legal
action and the Trustee in performing its duties under this Section. Upon the
initial contribution by the Company designated as constituting a part of the
Legal Defense Fund, the portion of this Trust so designated, together with
earnings allocable thereto, shall be held exclusively for use of the Legal
Defense Fund

 

(b) The Legal Defense Fund shall be maintained and administered as a separate
segregated amount; provided, however, that the assets of the Legal Defense Fund
may be commingled with all other assets of the Trust, and with the assets of any
other trust, solely for investment purposes.

 

(c) If, at any time after a Change of Control or during a Potential Change of
Control Period, legal proceedings are brought against the Trustee by the Company
or another party seeking to invalidate any of the provisions of this Trust
Agreement as they relate to the Trust, or seeking to enjoin the Trustee from
paying any amounts from any trust or from taking any other action otherwise
required or permitted to be taken by the Trustee under this Trust Agreement with
respect to any trust, the Trustee shall take all steps that may be necessary in
such proceeding to uphold the validity and enforceability of the provisions of
this Trust Agreement as they relate to such trust. The Trustee shall be
empowered to retain counsel and other appropriate experts, including actuaries
and accountants, to assist it in making any determination under this Section 13.
All costs and expenses incurred by the Trustee in connection with any such
proceeding (including, without limitation, the payment of reasonable fees, costs
and disbursements of any counsel, actuaries, accountants or other experts
retained by the Trustee in connection with such proceeding) shall be charged to
and paid from the Legal Defense Fund. To the extent the Trustee’s legal fees and
expenses exceed the amount available in the Legal Defense Fund, such fees and
expenses shall be paid by the Trustee from the assets of the Trust Fund.

 

(d) If, at any time after a Change of Control, a Participant or beneficiary
notifies the Trustee in writing that the Company has refused to pay a claim
asserted by such Participant or beneficiary under any Plan, the Participant or
beneficiary (“Claimant”) may demand payment from the Legal Defense Fund with
respect to expenses incurred in connection with the initiation or defense of any
litigation or other legal action by or against the Company or any director,
officer, stockholder or other person affiliated with the Company with respect to
such claim. Such demand shall be made in writing, by delivering to the Trustee,
within 90 days of the date the Claimant incurs such expenses, (i) a
certification signed by the Claimant that the Company is in default in paying
its obligations under the Plan and (ii) itemizing in reasonable detail in a form
acceptable to the Trustee the expenses payable by the Legal Defense Fund.

 

(e) In the event that, on the date a Claimant’s expenses are to be paid from the
Legal Defense Fund, other expenses have been claimed but not yet paid and the
aggregate amount of all claims exceeds the amount available in the Legal Defense
Fund, the Company shall be obligated to make an additional contribution to the
Legal Defense Fund. In the event the Company fails to make such additional
contribution, the Trustee shall promptly advise each Claimant and shall only pay
each Claimant its pro rata portion of the Legal Defense Fund based upon the
certification and detail submitted pursuant to Section 13(d) hereof by each such
Claimant.

 

(f) Notwithstanding any provision herein to the contrary, the Trustee shall be
required to act under this Section only to the extent there are sufficient
amounts available in the Legal Defense Fund to defray the costs and expenses the
Trustee reasonably anticipates will be incurred in connection with such action.



--------------------------------------------------------------------------------

(g) The Company’s Legal Defense Fund shall continue to be held and administered
by the Trustee for the purposes described in this Section 13 until such time as
all liabilities for benefits to which all Participants are entitled under all
Plans shall have been paid in full to such Participants or their beneficiaries
or December 31, 2005, if a Change of Control has not occurred. Any balance then
remaining in the Legal Defense Fund shall be distributed to the Company.

 

14. MISCELLANEOUS:

 

(a) Any provision of this Trust Agreement prohibited by law shall be ineffective
to the extent of any such prohibition, without invalidating the remaining
provisions hereof.

 

(b) Benefits payable to Participants and their beneficiaries under this Trust
Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process.

 

(c) This Trust Agreement shall be governed by and construed in accordance with
the laws of the State of Florida.

 

(d) This Trust Agreement shall be binding on, and the powers granted to the
Company and the Trustee, respectively, shall be exercisable by the respective
successors and assigns of the Company and the Trustee. Any corporation that
succeeds to substantially all of the business of the Trustee by merger,
consolidation, purchase or otherwise shall, upon succession and without
appointment or other action by the Company, be and become successor Trustee
hereunder. The Company may delegate any or all of its responsibilities or
authority hereunder, or that of any of its members hereunder, to any officer of
the Company by providing written notice to the Trustee of such delegation.

 

(e) Any communication to the Trustee, including any notice, direction,
designation, certification, order, instruction or objection, shall be in writing
and signed by the person authorized under the Plan or the Trust Agreement that
governs same. The Trustee shall be fully protected and indemnified by the
Company in acting in accordance with such written communications. Any notice
required or permitted to be given hereunder shall be deemed given if written and
hand delivered, mailed, postage prepaid, certified mail, return receipt
requested or transmitted by facsimile to the Company or the Trustee at the
following address or such other address as a party may specify:

 

  (i) If to the Company:

 

    Mr. Daniel G. Hall

    General Counsel

    Novoste Corporation

    4350 International Blvd.

    Norcross, GA 30093

 

       With a copy to:

 

    Mr. Ted Ginsburg

    Consulting Principal

    Top Five Data Services

    2585 Butternut Lane

    Cleveland, OH 44124

    Fax: 440-720-0896



--------------------------------------------------------------------------------

  (ii) If to the Trustee:

 

    AST Trust Company, a division of

    American Stock Transfer & Trust Company

    2390 E. Camelback Road, Suite 240

    Phoenix, AZ 85016

    Attn: Chief Operating Officer

    Fax: (602) 955-9564

 

(f) Any obligation of the Company and/or the Trust to pay the Trustee amounts
pursuant to any provision of this Trust Agreement shall survive any amendment or
termination hereof or the Trustee’s resignation or removal.

 

15. DEFINITIONS:

 

“ADMINISTRATIVE COMMITTEE” shall mean a committee of at least three individuals
appointed by the Company for the purpose of advising the Trustee and other
entities involved in the administration of the programs covered under this
Trust. Actions to be taken by the Administrative Committee include, but are not
limited to, making determinations of the timing of payments under the Programs
to Participants, providing investment direction to the Trustee, hiring advisors
and approving the return of excess contributions to the Company. All actions of
the Administrative Committee shall be by majority action. If a member of the
Administrative Committee shall resign, the remaining members of the
Administrative Committee shall, at their option, appoint a replacement member or
continue the operation of the committee with the remaining members. Members of
the Administrative Committee who were employed by the Company prior to the
Change in Control shall serve without compensation.

 

“AFFILIATE” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act, as in effect on the date
of this Trust Agreement.

 

“ASSOCIATE” shall mean, with reference to any Person, (a) any corporation, firm,
partnership, association, unincorporated organization or other entity (other
than the Company or a subsidiary of the Company) of which such Person is an
officer or general partner (or officer or general partner of a general partner)
or is, directly or indirectly, the Beneficial Owner of 10% or more of any class
of equity securities, (b) any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar fiduciary capacity and (c) any relative or spouse of such Person,
or any relative of such spouse, who has the same home as such Person.

 

“BENEFICIAL OWNER” shall mean, with reference to any securities, any Person if:

 

(a) such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, is the “beneficial owner” of (as determined pursuant to Rule 13d-3
of the General Rules and Regulations under the Exchange Act, as in effect on the
date of this Trust Agreement) such securities or otherwise has the right to vote
or dispose of such securities, including pursuant to any agreement, arrangement
or understanding (whether or not in writing); provided, however, that a Person
shall not be deemed the “Beneficial Owner” of, or to “beneficially own, “any
security under this subsection (a) as a result of an agreement, arrangement or
understanding to vote such security if such agreement, arrangement or
understanding: (i) arises solely from a revocable proxy or consent given in
response to a public (i.e., not including a solicitation exempted by Rule
14a-2(b)(2) of the General Rules and Regulations under the Exchange Act) proxy
or consent solicitation made pursuant to, and in accordance with, the applicable
provisions of the General Rules and Regulations under the Exchange Act and (ii)
is not then reportable by such Person on Schedule 13D under the Exchange Act (or
any comparable or successor report);

 

(b) such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, has the right or obligation to acquire such securities (whether such
right or obligation is exercisable or effective immediately or only after the
passage of time or the occurrence of an event) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights,



--------------------------------------------------------------------------------

exchange rights, other rights, warrants or options, or otherwise; provided,
however, that a Person shall not be deemed the Beneficial Owner of, or to
“beneficially own,” (i) securities tendered pursuant to a tender or exchange
offer made by such Person or any of such Person’s Affiliates or Associates until
such tendered securities are accepted for purchase or exchange or (ii)
securities issuable upon exercise of Exempt Rights; or

 

(c) such Person or any of such Person’s Affiliates or Associates (i) has any
agreement, arrangement or understanding (whether or not in writing) with any
other Person (or any Affiliate or Associate thereof) that beneficially owns such
securities for the purpose of acquiring, holding, voting (except as set forth in
the proviso to subsection (a) of this definition) or disposing of such
securities or (ii) is a member of a group (as that term is used in Rule 13d-5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other Person that beneficially owns such securities;

 

provided, however, that nothing in this definition shall cause a Person engaged
in business as an underwriter of securities to be the Beneficial Owner of, or to
“beneficially own,” any securities acquired through such Person’s participation
in good faith in a firm commitment underwriting until the expiration of 40 days
after the date of such acquisition. For purposes hereof, “voting” a security
shall include voting, granting a proxy, consenting or making a request or demand
relating to corporate action (including, without limitation, a demand for a
stockholder list, to call a stockholder meeting or to inspect corporate books
and records) or otherwise giving an authorization (within the meaning of Section
14(a) of the Exchange Act) in respect of such security.

 

The terms “beneficially own” and “beneficially owning” shall have meanings that
are correlative to this definition of the term “Beneficial Owner.”

 

“BOARD” or “BOARD OF DIRECTORS” shall mean the board of directors of the
Company.

 

“CHANGE OF CONTROL” shall mean any of the following occurring on or after the
Effective Date of this Trust Agreement:

 

(a) a transaction involving the Company that would be required to be reported in
response to item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act or successor provision thereto, whether or not the Company is then
subject to such requirements;

 

(b) the sale or other disposition to a person (as such tem is used in Sections
13(d) and 14(d) of the Exchange Act), entity or group (as such term is defined
in Rule 13d-5 under the Exchange Act) of 50% or more of the Company’s assets;

 

(c) any person (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) or group (as defined in Rule 13(d)-5 of the Exchange Act) is or becomes the
Beneficial Owner, directly or indirectly of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding shares;

 

(d) the Continuing Directors cease to constitute a majority of the Company’s
Board of Directors; or

 

(e) the majority of the Continuing Directors determine in their sole and
absolute discretion that there has been a change in control of the Company.

 

“CLAIMANT” shall mean “Claimant” as defined in Section 13(d) of the Agreement.

 

“CODE” shall mean the Internal Revenue Code of 1986, as amended.

 

“COMMON STOCK” shall mean the Class A common stock, par value $.01 per share, of
the Company and the Class B common stock, par value $.01 per share, of the
Company.



--------------------------------------------------------------------------------

“COMPANY” shall mean Novoste Corporation and shall be deemed to include the
successors to the Company where the context requires.

 

“CONTINUING DIRECTOR” shall mean any person who is a member of the Board of
Directors of the company, while such person is a member of the Board of
Directors, who is not an Acquiring Person (as defined below) or an Affiliate or
Associate (as defined below) of an Acquiring Person, or a representative or an
Acquiring Person or of any such Affiliate or Associate, and who (1) was a member
of the Board of directors on the effective date of this Agreement or (2)
subsequently becomes a member of the Board of Directors, if such person’s
initial nomination for election or initial election to the board of Directors is
recommended or approved by a majority of the Continuing Directors. For purposes
of this section, “Acquiring Person” shall mean any ‘person’ (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) who or which, together
with all Affiliates and Associates of such person, is the Beneficial Owner of
20% or more of the shares of common stock of the Company then outstanding, but
shall not include the Company, any subsidiary of the Company or any executive
benefit plan of the company or of any subsidiary of the Company or any entity
holding shares of common stock organized, appointed or established for, or
pursuant to the terms of, any such plan.

 

“EFFECTIVE DATE” shall mean “Effective Date” as defined in the Recitals of the
Agreement.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended..

 

“EVENT” shall mean “Event” as defined in Section 9(b) of the Agreement.

 

“EXCHANGE ACT” shall mean the Securities Exchange Act of 1934, as amended.

 

“EXEMPT PERSON” shall mean any of the Company, any subsidiary of the Company,
any employee benefit plan of the Company or any subsidiary of the Company, and
any Person organized, appointed or established by the Company for or pursuant to
the terms of any such plan.

 

“EXEMPT RIGHTS” shall mean any rights to purchase shares of Common Stock or
other Voting Stock of the Company if at the time of the issuance thereof such
rights are not separable from such Common Stock or other Voting Stock (i.e., are
not transferable otherwise than in connection with a transfer of the underlying
Common Stock or other Voting Stock), except upon the occurrence of a
contingency, whether such rights exist as of the Effective Date of the Trust
Agreement or are thereafter issued by the Company as a dividend on shares of
Common Stock or other Voting Securities or otherwise.

 

“EXEMPT TRANSACTION” shall mean an increase in the percentage of the outstanding
shares of Common Stock or the percentage of the combined voting power of the
outstanding Voting Stock of the Company beneficially owned by any Person solely
as a result of a reduction in the number of shares of Common Stock then
outstanding due to the repurchase of Common Stock or Voting Stock by the
Company, unless and until such time as (a) such Person or any Affiliate or
Associate of such Person shall purchase or otherwise become the Beneficial Owner
of additional shares of Common Stock constituting 1% or more of the then
outstanding shares of Common Stock or additional Voting Stock representing 1% or
more of the combined voting power of the then outstanding Voting Stock, or (b)
any other Person (or Persons) who is (or collectively are) the Beneficial Owner
of shares of Common Stock constituting 1% or more of the then outstanding shares
of Common Stock or Voting Stock representing 1% or more of the combined voting
power of the then outstanding Voting Stock shall become an Affiliate or
Associate of such Person.

 

“INSOLVENT” shall mean “Insolvent” as defined in Section 3(a) of the Agreement.

 

“IRS” shall mean the Internal Revenue Service.

 

“LEGAL DEFENSE FUND” shall mean “Legal Defense Fund” as defined in Section 13(a)
of the Agreement.



--------------------------------------------------------------------------------

“LIABILITIES” shall mean the aggregate benefits and other amounts paid or
payable under the Plans computed in accordance with the methodologies applicable
under Exhibit name

 

“PARTICIPANTS” shall mean “Participants” as defined in the Recitals of the
Agreement.

 

“PAYMENT SCHEDULE” shall mean “Payment Schedule” as defined in Section 2(a) of
the Agreement.

 

“PERSON” shall mean any individual, firm, corporation, partnership, association,
trust, unincorporated organization or other entity.

 

“PLAN” or “PLANS” shall mean “Plan” or “Plans” as defined in the Recitals of the
Agreement.

 

“POTENTIAL CHANGE OF CONTROL” shall mean the occurrence of any of the following
events (but no event other than the following events), except as otherwise
provided below:

 

(a) a tender offer or exchange offer is commenced by any Person which, if
consummated, would constitute a Change of Control;

 

(b) an agreement is entered into by the Company providing for a transaction
which, if consummated, would constitute a Change of Control;

 

(c) any election contest is commenced that is subject to the provisions of Rule
14a-11 under the Exchange Act; or

 

(d) any proposal is made, or any other event or transaction occurs or is
continuing, which the Board determines could result in a Change of Control.

 

“POTENTIAL CHANGE OF CONTROL PERIOD” shall mean a period commencing on the date
of a Potential Change of Control and ending on the date that the Board of
Directors determines in good faith that a Change of Control is unlikely to occur
by reason of the event that constituted the Potential Change of Control;
provided, that in no event shall the Potential Change of Control Period be less
than one year from the date of the Potential Change of Control.

 

“PERSON” shall mean any individual, firm, corporation, partnership, association,
trust, unincorporated organization or other entity.

 

“SALARY RELATED PAYMENTS” shall mean compensation paid to any employee of the
Company, including but not limited to base salary, commission, short term
incentives, contractual payments in the nature of compensation, the employer’s
share of employment related taxes and any employer contributions to employee
welfare or retirement programs maintained by the Company. This term shall not
include any payments under the Corporation Key Employee Retention Plan, the
Corporation Senior Officer Amended and Restated Termination Agreements for the
individuals listed in Exhibit A, or the Severance and change of control
protection program for the Field Management Employees listed in Exhibit A.

 

“TRUST” shall mean the Novoste Corporation Executive Rabbi Trust.

 

“TRUST AGREEMENT” shall mean this Novoste Corporation Executive Rabbi Trust
Agreement.

 

“TRUST FUND” shall mean “Trust Fund” as defined in Section 1(d) of the
Agreement.

 

“TRUSTEE” shall mean AST Trust Company.

 

“VOTING STOCK” shall mean, with respect to a corporation, all securities of such
corporation of any class or series that are entitled to vote generally in the
election of directors of such corporation (excluding any class or series that
would be entitled so to vote by reason of the occurrence of any contingency, so
long as such contingency has not occurred).



--------------------------------------------------------------------------------

16. EFFECTIVE DATE:

 

The effective date of this Trust Agreement shall be May 20, 2005.

 

IN WITNESS WHEREOF, the Company and the Trustee have signed this Trust Agreement
as of the date first written above.

 

NOVOSTE CORPORATION

/s/ Subhash Sarda

--------------------------------------------------------------------------------

By:   Subhash Sarda Title:   Chief Financial Officer AST TRUST COMPANY

 

--------------------------------------------------------------------------------

By:     Title:    



--------------------------------------------------------------------------------

FIRST AMENDMENT TO THE

NOVOSTE CORPORATION EXECUTIVE RABBI TRUST

 

WHEREAS, on the 15th day of July, 2005 the Novoste Corporation (“Corporation”)
created the Novoste Corporation Executive Rabbi Trust (“Trust”); and,

 

WHEREAS, Section 12(a) of the Trust allows for the amendment of the Trust.

 

NOW THEREFORE, the Trust is hereby amended in the following manner:

 

1. Section 1(b) shall be deleted in its entirety and replaced with the
following, effective as of the date of execution of this document:

 

“(b) The Trust hereby established is revocable by the Company. If a Change of
Control or Potential Change of Control does not occur by July 15, 2006, this
Trust shall terminate and all funds held in the Trust at that time shall revert
to the Company; provided that any unpaid liability arising out of the
nonqualified deferred compensation arrangements contained in Exhibit A and
administrative expenses incurred in regards to the Trust’s operations prior to
the date of the termination of the Trust as a result of the termination of the
Trust due to a Change of Control not occurring by July 15, 2006 shall be
retained by the Trust and paid by it. The Trust shall become irrevocable
automatically upon the occurrence of a Change of Control or Potential Change of
Control. Upon the occurrence of a Change of Control or a Potential Change of
Control, the Company shall promptly give written notice thereof to the Trustee.”

 

2. Section 12(b) shall be deleted in its entirety and replaced with the
following, effective as of the date of execution of this document:

 

“(b) Except as set forth in Section 2(g), The Trust shall not terminate until
the date on which Participants and their beneficiaries are no longer entitled to
benefits pursuant to the terms of any Plan and all liabilities have been
satisfied or July 15, 2006 if no Change of Control has occurred. Except as
provided in Section 2(g), upon termination of the Trust, any assets remaining in
the Trust shall be returned to the Company. Such remaining assets shall be paid
by the Trustee to the Company in such amounts and in the manner instructed by
the Company, whereupon the Trustee shall be released and discharged from all
obligations hereunder. From and after the date of termination, and until final
distribution of the Trust Fund, the Trustee shall continue to have all of the
powers provided herein as are necessary or expedient for the orderly liquidation
and distribution of the Trust Fund.”



--------------------------------------------------------------------------------

3. Section 13(g) shall be deleted in its entirety and replaced with the
following, effective as of the date of execution of this document:

 

“(g) The Company’s Legal Defense Fund shall continue to be held and administered
by the Trustee for the purposes described in this Section 13 until such time as
all liabilities for benefits to which all Participants are entitled under all
Plans shall have been paid in full to such Participants or their beneficiaries
or July 15, 2006, if a Change of Control has not occurred. Any balance then
remaining in the Legal Defense Fund shall be distributed to the Company.”

 

IN WITNESS WHEREOF, the undersigned has executed this document on the 15th day
of July, 2005.

 

/s/ Subhash E. Sarda

--------------------------------------------------------------------------------

Subhash E. Sarda Chief Financial Officer Novoste Corporation